IN THE UNITED STATES DISTRICT COURT

 

534-._~.-,»;\ ¢. ..
!»Z
d .,,..

 

FoR THE'DISTRICT oF MoNTANA , _,AN 2 8 m
. l C|erk, U S District Court
*****~k~k*~k*****ie***~k DistrictOfMontana
Bil|'mgs
UNITED STATES OF AMERICA
VS.
JASON COLE PANTALION No. CR 18-84-B'LG-SPW
DOB: XX/XX/1985 PETITION TO OPEN JUVENILE RECORDS

 

SSN: XXX-XX-3 543

Whereas the above-name defendant entered a plea of Guilty to the offense of Prohibited Person in
Possession of a Firearrn in violation of 18 U.S.C. § 922( g)( 1 ) in the United States District Court for

the District of Montana, the Petitioner requests all juvenile records pertaining to the Defendant,
including law enforcement, County Probation, County Welfare, Department of Corrections records,
and any records of alcohol, drug and mental health treatment, be made available for the purpose of

preparing a Presentence Investigation Report for the Court.
§§ l/l) z /W

U.S. Proba ion Officer

Januarv 28. 2019
Date

'k*********

ORDER

**********

THE COURT HAVING CONSIDERED THE AFOREMENTIONED PETITION does hereby order
the release of pertinent juvenile records held by any law enforcement agency, Probation Office,
Welfare Agency, or Department of Corrections to the Petitioner or authorized agency of the United

L%¢/M‘za/

United States District Judge

, 771
Dated this M day of , 2019.

